Judge MARTIN
concurring in part and dissenting in part.
I concur in the decision of the majority to vacate the trial court’s award of attorney’s fees in favor of third-party defendant. However, I must respectfully dissent from the majority’s decision to uphold the award of Rule 11 sanctions against Philip R. Hedrick, counsel for defendant and third party plaintiff.
The trial court concluded that the third-party complaint was not well grounded in law or in fact, that Hedrick’s conduct in researching and filing the pleading was not objectively reasonable, and that the pleading was filed for an improper purpose. In my view, neither the trial court’s findings of fact nor a sufficiency of the evidence support these conclusions. See Turner v. Duke University, 325 N.C. 152, 381 S.E.2d 706 (1989), (de novo review of decision with respect to the imposition of sanctions requires determination of whether trial court’s conclusions of law support its decision, whether the conclusions of law are supported by the findings of fact, and whether the findings of fact are supported by sufficient evidence).
The third party complaint denied negligence on the part of defendant, alleged the third party defendant’s sole negligence as a bar to plaintiff’s recovery from defendant, and, alternatively, alleged that if defendant was negligent, the third party defendant was also negligent. Construed liberally as required by G.S. § 1A-1, Rule 8; Gore v. Ball, Inc., 279 N.C. 192, 182 S.E.2d 389 (1971), the third-party complaint was sufficient to allege sole negligence on the part of the third party defendant so as to support a claim for indemnity as well as an alternative claim for contribution based on concurring negligence. Thus, the third party complaint was warranted by the existing law as set forth in Clemmons v. King, *302265 N.C. 199, 143 S.E.2d 83 (1965). The factual information which had been previously developed through discovery was at least sufficient to provide a basis for the allegations. Thus, I am unable to say that Hedrick’s conduct in researching and filing this pleading was objectively unreasonable.
Nor can I agree with the majority that the evidence leads to the “inescapable conclusion” that the filing of the third-party complaint was for an improper purpose. The totality of the circumstances in this case does not infer the objectively strong level of improper conduct on Hedrick’s part intended to be punished by Rule 11 sanctions. Mack v. Moore, 107 N.C. App. 87, 418 S.E.2d 685 (1992). The third party complaint was filed within the time by which the trial court ordered the pleadings to be closed. While the filing of the pleading may have contributed to a delay in the trial, it was not the only reason for the delay. Plaintiff requested the continuance partly because of the filing of the third party complaint and partly because he was continuing to receive treatment for injuries sustained in the accident and was to obtain an additional medical examination which could not be completed before the scheduled trial date. It is significant that plaintiff has never objected to the filing of the third party complaint nor has he alleged that he was delayed, harassed, or occasioned any additional expense of litigation by reason thereof.
Because I believe that Rule 11 sanctions were improperly awarded against Philip R. Hedrick, I dissent from that portion of the majority opinion upholding the award.